Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of March 17, 2014 (the “Effective Date”) between MBIA Inc., a
Connecticut corporation (together with its successors and assigns, the
“Company”), and Joseph W. Brown (the “Grantee”).

W I T N E S S E T H:

WHEREAS, the Grantee has agreed to continue to serve as the Company’s Chief
Executive Officer, and the Company desires that he continue such service; and

WHEREAS, the Company maintains the MBIA Inc. 2005 Omnibus Incentive Plan (as
amended, the “Plan”), pursuant to which the Compensation and Governance
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”)
may grant, among other awards, shares of common stock, par value $1 per share
(“Common Stock”), of the Company, subject to a period of time (the “Restriction
Period”) selected by the Committee during which the grant of such shares are
subject to forfeiture and/or restrictions on transfer pursuant to the terms of
the Plan;

WHEREAS, the Committee desires to award 3,000,000 shares of Common Stock (the
“Restricted Stock”) to the Grantee in part as an inducement award for the
Grantee agreeing to continue to serve as the Company’s Chief Executive Officer,
and in part contingent upon the achievement of performance objectives
established by the Committee, subject to the terms and restrictions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Grantee (together, the “Parties”) do hereby
agree as follows:

1.        Grant of Restricted Stock. Subject to the terms and conditions set
forth in this Agreement, the Company hereby evidences its grant of the
Restricted Stock to the Grantee under Section 6 of the Plan. As of the Effective
Date, such Restricted Stock have been registered on a Form S-8. The Company
shall, for so long as its shares are publicly traded, use good faith efforts to
maintain the effectiveness of the registration statement(s) with respect to such
Restricted Stock until the earlier of (i) the one-year anniversary of the date
upon which all of the restrictions on transfer of the Restricted Stock set forth
in this Agreement shall have terminated or lapsed, and (ii) the date upon which
Grantee would otherwise have the ability to sell all of the Restricted Stock
without volume or other restrictions under Rule 144 of the 1933 Act.

2.        Vesting of Shares.

(a)        Restriction Period. Except as provided in Sections 2(g) or 4 below,
the Restricted Stock granted hereby may not be sold, assigned, transferred,
pledged, hypothecated or otherwise directly or indirectly encumbered or disposed
of except to the extent that the Restricted Stock has become “vested” (i.e.,
become non-forfeitable) pursuant to Section 2(b) through 2(e) below.



--------------------------------------------------------------------------------

(b)        Time-Based Vesting Restricted Stock.

i)        To the extent not previously forfeited under the terms of this
Agreement, one-quarter of the Restricted Stock (that is, 750,000 Restricted
Stock) shall become vested on the earliest to occur of (A) December 31, 2015
(provided that the Grantee is employed by the Company on such date), (B) a
Qualifying Termination and (C) a Change of Control. Any such Restricted Stock
that do not become vested on or before December 31, 2015, shall be forfeited by
the Grantee on such date unless the Committee provides otherwise.

ii)        To the extent not previously forfeited under the terms of this
Agreement, one-quarter of the Restricted Stock (that is, 750,000 Restricted
Stock) shall become vested on the earliest to occur of (A) December 31, 2016
(provided that the Grantee is employed by the Company on such date), (B) a
Qualifying Termination and (C) a Change of Control. Any such Restricted Stock
that do not become vested on or before December 31, 2016, shall be forfeited by
the Grantee on such date unless the Committee provides otherwise.

(c)        Performance-Based Vesting Restricted Stock

i)        To the extent not previously forfeited under the terms of this
Agreement, one-quarter of the Restricted Stock (that is, 750,000 Restricted
Stock) shall become vested (A) on the earlier to occur of (x) January 2, 2017,
and (y) a Change of Control in which the Company’s shares of Common Stock cease
to be listed, or eligible for sale, on a national securities exchange or
national market system (the “First Vesting Date”), but (B) only to the extent
that the Market Value Appreciation performance goals are satisfied as of the
First Vesting Date as provided in Section 2(d) below or Section 2(e) below and
(C) provided that the Grantee is employed by the Company on such date or has had
a Qualifying Termination on or before such date. Any Restricted Stock described
in this Section 2(c)(i) that do not become vested on or before the First Vesting
Date shall be forfeited by the Grantee immediately following the First Vesting
Date unless the Committee provides otherwise.

ii)        To the extent not previously forfeited under the terms of this
Agreement, one-quarter of the Restricted Stock (that is, 750,000 Restricted
Stock) shall become vested (A) on the earlier to occur of (x) January 2, 2018,
and (y) a Change of Control in which the Company’s shares of Common Stock cease
to be listed, or eligible for sale, on a national securities exchange or
national market system (the “Second Vesting Date”), but (B) only to the extent
that the Market Value Appreciation performance goals are satisfied as of the
Second Vesting Date as provided in Section 2(d) below or Section 2(e) below and
(C) provided that the Grantee is employed by the Company on such date or has had
a Qualifying Termination on or before such date. Any Restricted Stock described
in this Section 2(c)(ii) that do not become vested on or before the Second
Vesting Date shall be forfeited by the Grantee immediately following the Second
Vesting Date unless the Committee provides otherwise.

 

2



--------------------------------------------------------------------------------

(d)         Market Value Appreciation. The Market Value Appreciation performance
goals shall be deemed satisfied as of a particular date with respect to that
percentage of the Performance-Based Vesting Restricted Stock in question that is
determined in accordance with the table set forth below, with the percentage of
the applicable Restricted Stock to become vested based on any Market Value
between any two values specified in the table to be determined by linear
interpolation:

 

          

Market Value Per Share

           Percentage Vested        

$10 or less

   0%

$13

   20%

$16

   40%

$17.50

   50%

$19

   60%

$22

   80%

$25 or more

   100%

For purposes of applying the table above, and of Section 2(e) below, the “Market
Value per Share” as of a particular date shall be deemed to be (x) the average
Market Value per share of Common Stock for each Trading Day during the 60
calendar days immediately prior to such date (if such date is not the date of a
Change of Control) or (y) the Market Value per share of Common Stock immediately
prior to the occurrence of the Change of Control (if such date is the date of a
Change of Control). By way of illustration, if the “Market Value per Share” on
the First Vesting Date is $14.50 and if the Grantee is employed by the Company
on such date, then 30% of the Restricted Stock governed by Section 2(c)(i) shall
vest, and the remaining 70% shall be forfeited.

(e)        Accelerated Market Value Appreciation. Notwithstanding anything in
Section 2(d) to the contrary, the Market Value Appreciation performance goals
shall be deemed to be fully satisfied on the first date after the Effective Date
on which the Market Value per Share is at least $25.

(f)        Forfeiture Events. The Restricted Stock shall (to the extent not yet
vested under this Agreement) be forfeited, and shall not thereafter vest, upon
(i) a voluntary termination of the Grantee’s employment with the Company by the
Grantee (other than in a Qualifying Termination) or (ii) a termination of the
Grantee’s employment by the Company for Cause; provided, however, that no
termination of the Grantee’s employment with the Company (for any reason)
occurring upon or after a Change of Control shall have any impact on the vesting
or forfeiture of the Restricted Stock.

 

3



--------------------------------------------------------------------------------

(g)        Equitable Adjustments. In the event of any merger, consolidation,
reorganization, recapitalization, spin-off, split-up, combination, share
exchange, liquidation, dissolution, stock split, extraordinary cash dividend,
stock dividend, distribution of stock or other property in respect of the
Restricted Stock or other securities of the Company, or other change in
corporate structure or capitalization affecting the Restricted Stock, the
Committee shall make appropriate adjustment(s) to the method for determining
Market Value, to the performance goals in the table above, and/or to other terms
and conditions set forth in this Agreement, so as to avoid dilution or
enlargement of the rights of the Grantee and of the economic opportunity and
value represented by the Restricted Stock. If any Change of Control occurs, and
notwithstanding anything in Section 2, Section 4, or elsewhere to the contrary,
the Company shall have made arrangements, in respect of securities that the
Grantee acquired pursuant to this Agreement and that either were vested prior to
the occurrence of such Change of Control, or will become vested upon the
occurrence of such Change of Control, that allow (or allowed) the Grantee to
sell such securities in at least one of the following ways: (i) in the
transaction (if any) that gives rise to such Change of Control, (ii) in the open
market upon, prior to the occurrence of, or immediately following such Change of
Control, (iii) for cash to the Company upon the occurrence of such Change of
Control for their Market Value as of such occurrence, or (iv) through a
combination of (i), (ii) and (iii).

3.        No Right to Continued Employment; Post- Employment Restrictions.

(a)        The grant of the Restricted Stock hereunder shall not be construed as
granting to the Grantee any right of continued employment, and the right of the
Company to terminate the Grantee’s employment at any time at will (whether by
dismissal, discharge or otherwise) is specifically reserved.

(b)        For the period during which the Grantee is employed with the Company
and for five (5) years thereafter (or the longest maximum period permitted by
applicable law if such 5 year period is prohibited by applicable law), the
Grantee shall not personally, other than in connection with performing services
for the Company or any of its Subsidiaries: (i) directly or indirectly hire,
solicit, or help another person to hire or solicit, any employee of the Company
or any of its Subsidiaries away from the Company or any of its Subsidiaries,
(ii) directly or indirectly induce or encourage any employee of the Company or
any of its Subsidiaries to terminate employment with the Company or any of its
Subsidiaries, (iii) directly or indirectly divert any business opportunity
developed on behalf of the Company or any of its Subsidiaries for his own
benefit or for the benefit of any of his future employers, (iv) directly or
indirectly solicit any of the Company’s or its Subsidiaries’ customers to use
the services of another entity in lieu of those of the Company or its
Subsidiaries, (v) seek or accept employment with any entity that competes
materially

 

4



--------------------------------------------------------------------------------

with any of the Company’s or its Subsidiaries’ substantial business operations;
or (vi) otherwise engage in any activity that competes materially with any of
the Company’s or its Subsidiaries’ substantial business operations. If any
provision of this Section 3(b) is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule, such provision shall be subject
to modification by the arbitrator referred to in Section 11 or the appropriate
court, which shall modify this Section 3(b) to the minimum extent necessary to
achieve such validity and enforceability.

 

5



--------------------------------------------------------------------------------

4.        Nonassignability of Restricted Stock. The Restricted Stock is personal
to the Grantee and, prior to the date it becomes vested pursuant to Section 2,
no Restricted Stock granted hereunder may be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and no such
rights shall be subject to execution, attachment or similar process, except that
the Restricted Stock may be transferred, in whole or in part, (i) by will or the
laws of descent and distribution or (ii) to any Immediate Family Member or to
any trust, the sole beneficiaries of which are the Grantee and/or his Immediate
Family Members, or to any entity (including, without limitation, any
corporation, partnership or limited liability company) in which the Grantee, his
Immediate Family Members or trusts solely for the benefits of such persons hold
all the beneficial interests, provided that such Immediate Family Members and/or
trusts and/or other entities (and upon distribution their beneficiaries) are
bound by the provisions of this Agreement. For purposes of this Agreement, the
term “Immediate Family Member” shall mean the Grantee’s parents and spouse and
any of the lineal descendants of the Grantee, his spouse or either of his
parents (including, without limitation, descendants by adoption). Any person or
entity to whom these Restricted Stock have been transferred in whole or in part
in accordance with this Section 4 shall, to the extent of the transfer, succeed
to the rights and obligations of the Grantee under this Agreement.

5.        Rights as Stockholder. Except as otherwise provided in this Agreement,
Grantee shall have, with respect to all Restricted Stock, the right to vote such
Restricted Stock and the right to receive cash and other dividends, if any, as
may be declared on the Restricted Stock from time to time. Any securities issued
to or received by the Grantee in respect of the Restricted Stock as a result of
a stock split, a dividend payable in capital stock or other securities, a
combination of shares or any other change or exchange of the Restricted Stock
for other securities, by reclassification, reorganization, distribution,
liquidation, merger or consolidation, or otherwise, shall be subject to the same
restrictions on transfer and vesting, have the same status, and bear the same
legend, as the Restricted Stock, unless otherwise determined by the Committee in
a manner more favorable to the Grantee.

6.        Legend. Until the vesting of the Restricted Stock pursuant to
Section 2 above, each certificate evidencing such Restricted Stock shall be
registered in the Grantee’s name and shall bear the following legend: “THE
SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS
(INCLUDING FORFEITURE) CONTAINED IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN
MBIA INC. AND JOSEPH W. BROWN, AND NEITHER THIS CERTIFICATE NOR THE SHARES
REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE TRANSFERABLE EXCEPT IN ACCORDANCE
WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.” Promptly following the vesting of any Restricted Stock pursuant to
Section 2 above, the Grantee shall be furnished certificate(s) that bear no such
legend for any such Restricted Stock that have vested.

7.        Withholding. Without limiting the Company’s authority under the Plan,
the Grantee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable tax withholding requirements (“tax obligations”)
arising out of this Agreement. Such tax obligations may be satisfied in cash or,
at the election of the Grantee, with vested Restricted Stock that has an
aggregate Market Value on the date of vesting (or, if the date of vesting is not
a Trading Day, then on the most recent Trading Day that precedes the date of
vesting) equal to the amount of taxes required to be withheld.

 

6



--------------------------------------------------------------------------------

8.        Amendment or Waiver. No provision of this Agreement may be amended
unless such amendment is set forth in a writing that is signed by the Parties
and that specifically identifies the provision(s) being amended. No waiver by
any person of any breach of any condition or provision contained in this
Agreement shall be deemed a waiver of any breach of a similar or dissimilar
condition or provision at the same or any prior or any subsequent time. To be
effective, any waiver must be in writing signed by the waiving person. The terms
of this Agreement neither amend, nor supersede, the terms of any other agreement
between the Company and the Grantee. In the event of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of this
Agreement shall control to the extent more favorable to the Grantee.

9.        References and Headings. References herein to rights and obligations
of the Grantee shall apply, where appropriate, to the estate or other legal
representative of the Grantee or his successors and assigns as permitted under
this Agreement, as the case may be, without regard to whether specific reference
to such estate or other legal representative or his successors and assigns is
contained in a particular provision of this Agreement. The headings of Sections
contained in this Agreement are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.

10.        Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given (a) when
delivered directly to the person concerned or (b) three business days after
being sent by postage-prepaid certified or registered mail or by nationally
recognized overnight carrier, return receipt requested, duly addressed to the
person concerned at the location indicated below (or to such changed address as
such party may subsequently by similar process give notice of):

If to the Company, at the Company’s headquarters and to the attention of the
Office of the Secretary, with a copy to Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York 10022, Attention: Lawrence K. Cagney.

If to the Grantee, at the Company’s headquarters and to the attention of the
Grantee, with a copy to Morrison Cohen, LLP, 909 Third Avenue, New York, New
York 10022, Attention: Robert M. Sedgwick.

If to a transferee permitted under Section 4, to the address (if any) supplied
by the Grantee to the Company.

11.        Resolution of Disputes. Any dispute or controversy arising out of or
relating to this Agreement, the Grantee’s employment with the Company, or the
termination thereof, shall be resolved by binding de novo confidential
arbitration, to be held in New York City before three arbitrators in accordance
with the Commercial Arbitration Rules of the

 

7



--------------------------------------------------------------------------------

American Arbitration Association. Each of the Parties shall be entitled to
appoint one of the three arbitrators and the third arbitrator shall be appointed
by the arbitrators appointed by the Parties. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
Company shall promptly pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred by the Grantee (or his permitted successors
and assigns) in resolving any disputed claim, other than any claim brought by
the Grantee (or the Grantee’s permitted successors and assigns) that the
arbitrator(s) determine to have been brought (a) in bad faith or (b) without any
reasonable basis.

12.        The Company’s Representations. The Company represents and warrants
that (a) it is fully authorized by action of the Board and of the Committee (and
of any other person or body whose action is required) to enter into this
Agreement and to perform its obligations hereunder; (b) the grant of the
Restricted Stock and this Agreement have been approved in accordance with Rule
16b-3(d)(1) promulgated under the 1934 Act; (c) the execution, delivery and
performance of this Agreement by the Company does not violate any applicable
law, regulation, order, judgment or decree or any agreement, plan or corporate
governance document of the Company; and (d) upon the execution and delivery of
this Agreement by the Company and the Grantee, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms,
except to the extent enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

13.        Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a)        “Affiliate”, when used in respect of a person or entity, shall mean
any person or entity that (directly or indirectly) controls, is controlled by,
or is under common control with, such person or entity.

(b)        “Change of Control” shall mean the occurrence of any of the following
events:

i)        either (x) any Person, excluding Warburg Pincus and its Affiliates,
becomes a “beneficial owner” (as such term is used as of the Effective Date in
Rule 13d-3, as promulgated under the 1934 Act) of 25% or more of the Voting
Securities of the Company, measured either by number of securities or by voting
power, or (y) Warburg Pincus and its Affiliates become the “beneficial owners”
of 50% or more of the Voting Securities of the Company, so measured;

ii)        a majority of the Board (or any successor governing body) consists of
individuals other than Incumbent Directors, which term means the members of the
Board who were serving on the Board on the Effective Date, provided that any
individual who becomes a member subsequent to that date whose election or
nomination for election was supported by two-thirds of the directors who then
comprised the Incumbent Directors shall be considered to be an Incumbent
Director for purposes hereof;

 

8



--------------------------------------------------------------------------------

iii)        the consummation of any plan of liquidation providing for the
distribution of all or substantially all of the Company’s assets;

iv)        the consummation of a merger, consolidation, share or security
exchange, division, sale or other disposition of all or substantially all of the
business or assets of the Company (a “Corporate Event”), as a result of which
the security holders of the Company immediately prior to such Corporate Event
(the “Company Shareholders”) do not hold, directly or indirectly, immediately
following such Corporate Event, and in respect of Voting Securities they held
immediately prior to such Corporate Event, a majority of the Voting Securities
(measured both by number and by voting power) of (x) in the case of a merger or
consolidation, the surviving or resulting entity, (y) in the case of a share or
security exchange, the acquiring entity or entities or (z) in the case of a
division or a sale or other disposition of all or substantially all of the
Company’s business or assets, each surviving, resulting or acquiring entity; or

v)        the Company ceases to be a “publicly held corporation”, within the
meaning of
Section 162(m)(2) of the Code, whose shares are listed, or eligible for sale, on
a national securities exchange or national market system.

(c)        “Cause” shall mean: (i) the Grantee is convicted of a felony
involving moral turpitude or (ii) the Grantee engages in conduct that
constitutes willful gross neglect or willful gross misconduct in carrying out
his duties for the Company, resulting, in either case, in material economic harm
to the Company or its Subsidiaries, unless the Grantee believed in good faith
that such conduct was in, or not opposed to, the best interests of the Company.
Notwithstanding the immediately preceding sentence, Cause shall not exist for
purposes of this Agreement unless the following procedural requirements have
been complied with. The Grantee shall be given written notice by the Board of
its intention to terminate his employment for Cause, which notice shall state in
detail the particular circumstances that constitute the grounds on which the
proposed termination for Cause is based. The Grantee shall have the right to
have a timely hearing before the Board, and to present evidence to the Board in
defense of such proposed termination and to be represented and assisted by
counsel at such hearing. A determination that Cause exists may only be made upon
a vote of two-thirds of the members of the Board (excluding the Grantee) after
such hearing and only on the basis of the grounds set forth in the notice
initially sent to the Grantee regarding such action.

(d)        “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code shall be deemed to include any
successor to such section.

(e)        “Constructive Termination Without Cause” shall mean a termination by
the Grantee of his employment with the Company on 30 days written notice given
to the Company following the occurrence, without his prior written consent, of
any of the following events; provided, however, that no such termination shall
be effective as a Constructive Termination Without Cause unless (x) the Grantee
gives

 

9



--------------------------------------------------------------------------------

written notice to the Company, within 60 days after he learns of the occurrence
of the event, describing the event in reasonable detail and requesting cure,
(y) the Company fails to cure such event within 30 days following receipt of
such notice, and (z) the Grantee terminates his employment with the Company
within 30 days after expiration of the Company’s cure right:

i)        the failure to elect or reelect the Grantee as a member of the Board,
or as Chief Executive Officer, or the removal of him from any such positions
other than in connection with an actual termination of employment by the Company
for Cause in accordance with the provisions hereof;

ii)        the assignment to the Grantee of duties or responsibilities that are
not commensurate with the Grantee’s position as Chief Executive Officer, or any
material diminution in the Grantee’s duties or authorities as Chief Executive
Officer (other than as may be agreed from time to time by the Grantee in
writing), or any change in the reporting structure so that the Grantee reports
to any person or entity other than the Board; or

iii)        any material breach of any material obligation of the Company to the
Grantee, whether under this Agreement or otherwise.

(f)        “Disability” shall mean the Grantee’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities as
Chief Executive Officer for a period of 180 consecutive days as determined by an
approved medical doctor. For this purpose, an approved medical doctor shall mean
a medical doctor selected by the Parties. If the Parties cannot agree on a
medical doctor, each Party shall select a medical doctor and the two doctors
shall select a third who shall be the approved medical doctor for this purpose.

(g)        “Market Value”, when used with respect to the value of a security on
a particular Trading Day, shall mean the closing price for which such security
is purchased that day on the principal national securities exchange or national
market system on which such securities are then listed or eligible for sale (or,
if such securities are not then listed or eligible for sale on any such exchange
or market system, the value as determined by agreement between the Parties
(without discount for illiquidity, lack of control, contractual restrictions, or
the like), or, in the absence of such agreement, the value as determined in
accordance with Section 11 above (again, without discount for illiquidity, lack
of control, contractual restrictions, or the like).

(h)        “1933 Act” shall mean the Securities Act of 1933, as amended.

(i)        “1934 Act” shall mean the Securities Exchange Act of 1934, as
amended.

(j)        “Qualifying Termination” shall mean (i) a termination of the
Grantee’s employment with the Company due to his death or Disability, (ii) a
termination

 

10



--------------------------------------------------------------------------------

of the Grantee’s employment with the Company by the Company without Cause,
(iii) the Grantee’s Constructive Termination Without Cause, (iv) a voluntary
termination of the Grantee’s employment with the Company by the Grantee after
June 30, 2016, on at least six (6) months’ prior notice from the Grantee to the
Company after June 30, 2016, or (v) a termination of the Grantee’s employment by
the Grantee with the approval of the Board.

(k)        “Person”, when used in the definition of a Change of Control, shall
have the meaning ascribed to such term as of the Effective Date in
Section 3(a)(9) of the 1934 Act, as supplemented by Section 13(d)(3) of the 1934
Act; provided, however, that Person shall not include (i) the Company or any
subsidiary of the Company or (ii) any employee benefit plan sponsored by the
Company or any subsidiary of the Company.

(l)        “Subsidiary”, when used in respect of a person or entity, shall mean
any Affiliate of such person or entity that such person or entity (directly or
indirectly) controls.

(m)        “Trading Day” shall mean a day on which the New York Stock Exchange
(or any successor thereto) is fully open for trading.

(n)        “Voting Securities”, when used in respect of an entity, shall mean
all outstanding securities of that entity that entitle the holders thereof to
vote to elect members of the entity’s board of directors (or similar governing
body).

(o)        “Warburg Pincus” means Warburg Pincus Private Equity X, Warburg
Pincus LLC, and their Affiliates.

14.        Successors.

(a)        This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors, heirs (in the case of the
Grantee) and assigns.

(b)        No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights and obligations
may be assigned or transferred pursuant to a merger, consolidation or other
combination in which the Company is not the continuing entity, or a sale or
liquidation of all or substantially all of the business and assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee expressly assumes the liabilities, obligations and duties of the
Company as set forth in this Agreement. In the event of any merger,
consolidation, other combination, sale of business and assets, or liquidation as
described in the preceding sentence, the Company shall use its best reasonable
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder.

 

11



--------------------------------------------------------------------------------

15.        Expense Reimbursement. Promptly upon presentation of reasonable
supporting documentation, the Company shall pay (or reimburse the Grantee for)
any expenses (including attorneys’ fees and other charges of counsel) reasonably
incurred by him in connection with the negotiation, documentation and
implementation of this Agreement.

16.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Connecticut without regard
to the principles of conflict of laws.

17.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one document.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

MBIA INC. By:   /s/ Ram D. Wertheim  

Name: Ram D. Wertheim

Title: Executive Vice President, Chief Legal
Officer and Secretary

 

GRANTEE /s/ Joseph W. Brown Joseph W. Brown

 

13